DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A.	the “analyzer” determining whether the image data has a 
“region tag” and extracting content from the region tag, which 
is disclosed as an exemplary embodiment in [0015], [0024]-
[0025], shown in Fig. 7, and constructively identified as 
encompassing claims 2-5 and 16-18;

B.	the “analyzer” determining whether the image data includes an 
image of a “reference portion” and performing associated 
identifications and tagging of image regions, which is disclosed as 
an exemplary embodiment in [0016], [0030]-[0032], shown in 
Figs. 8A-B, and constructively identified as encompassing claims 
6-7 and 19-20.

The species are independent or distinct because they do not overlap in scope (i.e., are mutually exclusive) with respect to the nature of the information extracted from the images.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 15 are  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

With respect to items (a)-(c), the nature of the information extracted from images necessitates unique algorithms associated with the analyzer and requires employing different corresponding search queries.  Additionally, there is nothing to suggest that the prior art applicable to detecting the presence of a tag of the nature disclosed would apply to detecting anatomical reference structures (“reference portions”) of the nature disclosed.  For example, searching species A would require accessing at least G06V 10/245, 2201/07, 2201/09 and 2201/10, whereas species B would require accessing at least G06V 10/22 and 2201/03, and each would be performed in combination with unique text modifiers corresponding to the diverse inventive concepts.  While there would be search overlap with respect to the nature of the imaging apparatus employed and the corresponding CPC groups in A61B5 and the groups for targeting oral/dental tissue, the unique image processing queries pose a significant burden, especially with regard to scrutinizing extensive search results to determine whether individual references are applicable to each claimed species and how they apply.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793